


Exhibit 10.72

DEFERRED STOCK AGREEMENT

        AGREEMENT, dated as of March 4, 2002, by and between Vornado Realty
Trust, a Maryland real estate investment trust ("the Company") and Sandeep
Mathrani (the "Employee").

        WHEREAS, the Company has entered into an Employment Agreement with the
Employee dated February 4, 2002 (the "Employment Agreement");

        WHEREAS, the Employee and the Company desire to enter into an agreement
as required pursuant to the Employment Agreement setting forth the terms under
which the Company will pay to him in the future common shares of beneficial
interest of the Company (the "Stock");

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the Employee and the Company
agree as follows:

        1.    Payment of Stock.    The Company agrees to pay the Employee 23,798
shares of Stock, together with such additional amounts as promised herein, at
such time or times and subject to the terms and conditions of this Agreement.

        2.    The Stock Unit Account.    The Company shall credit to a
bookkeeping account (the "Account") maintained by the Company for the Employee's
benefit 23,798 stock units, each of which shall be deemed to be the equivalent
of one share of Stock (the "Stock Units"). One-third of the Stock Units will
vest on the first anniversary of the Commencement Date (as such term is defined
in the Employment Agreement) and an additional one-third of the Stock Units
shall vest on each of the next two anniversaries of such date, provided that
Employee is still employed by the Company on each such date. The Employee shall
be fully vested in all of the Stock Units in the event of the termination of his
employment pursuant to Sections 6 (b), (c), (e) or (f) of the Employment
Agreement. The Employee shall also be fully vested in all of the Stock Units in
the event of a Sale (as such term is defined in the Employment Agreement).

        The Company agrees that whenever any dividend is declared on the Stock,
it will pay to the Employee in cash, on the date such dividend is paid, dividend
equivalents in an amount per vested Stock Unit held in the Account as of the
record date for such dividend equal to the amount per share of Stock paid by the
Company to the Holders of record of the Stock; provided that Employee will be
paid no less than $22,500 per calendar year of employment with respect to such
dividend equivalents.

        3.    Payment of the Account.    Except as otherwise provided in this
Agreement the Company shall pay to the Employee on March 4, 2005 (the "Payment
Date") that number of shares of Stock which is equal to the number of vested
Stock Units then credited to his Account. Notwithstanding the foregoing, in the
event of a Sale, or upon the Employee's termination of employment pursuant to
Sections 6(b), (c), (e) of (f) of the Employment Agreement prior to the third
anniversary of the Commencement Date, the Company shall pay to the Employee that
number of shares of Stock which is equal to all of the Stock Units credited to
his Account, in a lump sum with 10 business days following such Sale or
termination.

        4.    Form of Payment.    Payments pursuant to the first sentence of
Section 3 shall be made by the Company in a lump sum to the Employee as soon as
practicable after the Payment Date, but in no case more than 10 business days
after the Payment Date. The Employee may elect to change (i) the form of payment
(to a lump sum or up to 10 equal annual installments) or (ii) the Payment Date
to a later (but not an earlier) Payment Date, provided that any such election is
made prior to January 1 of the year prior to the year in which the Payment Date
then in effect would occur.

        5.    Beneficiary.    In the event of the Employee's death prior to the
payment with respect to all of the vested Stock Units credited to his Account,
the remaining payments shall be made to Ayesha Bulchandani Mathrani or the last
beneficiary designated in writing which is received by the Company prior to the
Employee's death or, if no designated beneficiary survives the Employee, such
payments shall be made in a lump sum to the Employee's estate.

        6.    Source of Payments.    The Employee's right to receive payment
under this Agreement shall be an unfunded entitlement and shall be an unsecured
claim against the general assets of the Company. The Employee has only the
status of a general unsecured creditor hereunder, and this Agreement constitutes
only a promise by the Company to pay the value of the Account on any required
payment due. The Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

--------------------------------------------------------------------------------




        7.    Nontransferability.    This Agreement shall not be assignable or
transferable by the Employee (otherwise than by will or the laws of descent and
distribution) or by the Company (other than to successors of the Company) and no
amounts deferred under this Agreement, or any rights therein, shall be subject
in any manner to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, levy, lien, attachment, garnishment, debt or other charge
or disposition of any kind.

        8.    No Right to Employment.    Nothing in this Agreement shall confer
upon Employee the right to remain in employment with the Company.

        9.    Entire Agreement.    This Agreement and the Employment Agreement
contain all the understandings between the parties hereto pertaining to the
matters referred to herein, and supersede all undertakings and agreements,
whether oral or in writing, previously entered into by them with respect
thereto.

        10.    Amendment or Modification; Waiver.    No provision of this
Agreement may be amended, modified or waived unless such amendment or
modification is agreed to in writing, signed by the Employee and by a duly
authorized officer of the Company, and such waiver is set forth in writing and
signed by the party to be charged. No waiver by any party hereto of any breach
by another party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same tune, any prior time or any
subsequent time.

        11.    Notices.    Any notice to be given hereunder shall be in writing
and shall be deemed given when delivered personally, sent by courier or telecopy
or registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

If to the Employee:

Sandeep Mathrani
35 E. 75th St.
New York, NY 10021

If to the Company:

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attention: Chief Operating Officer; and

Vornado Realty Trust
210 Route 4 East
Paramus, New Jersey 07652
Attention: Chief Financial Officer

        Any notice delivered personally or by courier under this Section 11
shall be deemed given on the date delivered and any notice sent by telecopy or
registered or certified mail, postage prepaid, return receipt requested, shall
be deemed given on the date telecopied or mailed.

        12.    Severability.    If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances, other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by law.

        13.    Successors.    This Agreement shall inure to the benefit of and
be binding upon each successor of the Company, and upon the Employee's
beneficiaries, legal representatives or estate, as the case may be.

        14.    Survivorship.    The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

        15.    Governing Law.    This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflict of law principles.

        16.    Headings.    All descriptive headings of sections and paragraphs
in this Agreement are intended for convenience of reference only, and they form
no part of this Agreement and shall not affect its interpretation.

--------------------------------------------------------------------------------




        17.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    VORNADO REALTY TRUST
 
 
By:
 
/s/  MICHAEL FASCITELLI      

--------------------------------------------------------------------------------


 
 
 
 
/s/  SANDEEP MATHRANI      

--------------------------------------------------------------------------------

        Sandeep Mathrani

--------------------------------------------------------------------------------


